                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


CAPWEALTH ADVISORS, LLC                         )
                                                )
v.                                              )     NO. 3:21-0036
                                                )     Richardson/Holmes
TWIN CITY FIRE INSURANCE CO.                    )



                                                ORDER

       A status/case management conference was held telephonically on July 29, 2021. Counsel

participating were: Gino Bulso for Plaintiff CapWealth Advisors, LLC and Matthew Beato and

Schyler Cox for Defendant Twin City Fire Insurance Co. Counsel reported that there are no known

or anticipated discovery disputes at this time. Based on the parties’ joint case resolution status

report (Docket No. 26), the Court instructs the parties that their intention to wait until resolution

of anticipated motions for summary judgment before proceeding with a substantive attempt at case

resolution does not comport with the case resolution plan provided for in the initial case

management order. Further, it appears that mediation has been ordered in the case of Securities

and Exchange Commission v. CapWealth Advisors, LLC, 3:20-cv-1064, which is the litigation

(following investigation) for which CapWealth made the claim to Twin City Fire Insurance for

coverage that is the subject of this lawsuit.

       The parties in this action are instructed to participate in a global mediation with the parties

in Securities and Exchange Commission v. CapWealth Advisors in accordance with Chief Judge

Crenshaw’s order in that case, including that a joint notice of the selected mediation and date of

mediation shall also be filed in this case. Plaintiff’s counsel shall notify the Securities and

Exchange Commission of the participation of Twin City Fire Insurance in the mediation. If there




     Case 3:21-cv-00036 Document 31 Filed 08/02/21 Page 1 of 2 PageID #: 213
is any modification to the Court’s instructions in the Securities and Exchange Commission v.

CapWealth Advisors case, the parties may seek appropriate relief in this case.

       It is so ordered.

                                             _____________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




    Case 3:21-cv-00036 Document 31 Filed 08/02/21 Page 2 of 2 PageID #: 214
